UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For Quarterly Period Ended June30, 201 4 Or ☐ Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Transition Period From to Commission File Number0-14602 CYANOTECH CORPORATION (Exact name of registrant as specified in its charter) NEVADA 91-1206026 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 73-4460 Queen Kaahumanu Hwy. #102, Kailua-Kona, HI96740 (Address of principal executive offices) (808) 326-1353 (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes☐No☒ Number of common shares outstanding as of August11, 2014: TitleofClass SharesOutstanding Common stock - $0.02 par value CYANOTECH CORPORATION FORM10-Q INDEX PARTI.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of June30, 2014 and March31, 2014 3 Condensed Consolidated Statements of Operations for the three months ended June30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the three months ended June30, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 PART1. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) CYANOTECH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands except par value and number of shares) (Unaudited) June 30, 4 March 31, 4 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $6 at June 30, 2014 and $6 at March 31, 2014 Inventories, net Deferred tax assets Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Restricted cash Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ Customer deposits 63 30 Accounts payable Accrued expenses Total current liabilities Long-term debt, excluding current maturities Deferred rent 8 8 Total liabilities Commitments and contingencies Stockholders’ equity: Common stock of $0.02 par value, shares authorized 50,000,000; 5,488,038 shares issued and outstanding at June 30, 2014 and 5,488,038 at March 31, 2014 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 CYANOTECH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, 4 3 NET SALES $ $ COST OF SALES Gross Profit OPERATING EXPENSES: General and administrative Sales and marketing Research and development Loss on disposal of equipment and leasehold improvements 10 5 Total operating expenses Income (loss) from operations ) Interest expense, net 25 36 Income (loss) before income tax ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ ) $ 30 NET INCOME (LOSS) PER SHARE: Basic $ ) $ Diluted $ ) $ SHARES USED IN CALCULATION OF NET INCOME (LOSS) PER SHARE: Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 4 CYANOTECH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three Months Ended
